Citation Nr: 0806313	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-11 139	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis.

2.  Entitlement to service connection for porphyria cutanea 
tarda.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, dated in November 2002 and July 2004.  

The Board notes that the veteran submitted a notice of 
disagreement as to the issue of an increased rating for 
dysthymic disorder which was denied in an April 2003 rating 
decision.  The RO issued a statement of the case in January 
2004 as to the issues of entitlement to service connection 
for lumbar spondylosis and entitlement to an increased rating 
for dysthymic disorder.  However, when the veteran submitted 
his substantive appeal, he limited the appeal to the issue of 
service connection for lumbar spondylosis.  The RO included 
the issue of entitlement to an increased rating for dysthymic 
disorder on a supplemental statement of the case dated in 
December 2004.  However, as the veteran did not perfect an 
appeal as to the increased rating issue, the RO did not 
certify this issue on appeal and the Board does not have 
jurisdiction to address it.  38 C.F.R. § 20.202.


REMAND

After review of the claims file the Board has determined that 
a remand is necessary with regard to the claims on appeal.  

The veteran claims that he is entitled to service connection 
for lumbar spondylosis related to a motor vehicle accident in 
service and for porphyria cutanea tarda related to exposure 
to herbicides while serving in the Republic of Vietnam.  

The veteran's service medical records (SMRs) indicate that he 
was seen for complaints of back pain on several occasions in 
service.  The service records do not indicate that the 
veteran was involved in an automobile accident.  
Nevertheless, the veteran submitted a statement from R.L., a 
fellow service member, in September 2002.  R.L. reported that 
he served in Seoul, Korea from February 1983 to February 1985 
and he said he served with the veteran for the latter half of 
his two-year tour in Seoul.  He indicated that he served as 
the Chief of Community Services and while he was at work one 
day in the spring of 1984 one of the volunteers told him that 
the veteran had been involved in an automobile accident.  He 
said he contacted one of his superiors to check on the 
veteran and was informed that the veteran was "pretty 
sore."  

The veteran was afforded a VA examination to assess his claim 
of service connection for a lumbar spine disability in March 
2006.  The examiner diagnosed the veteran with lumbar 
spondylosis and reported that he was unable to provide an 
opinion regarding the etiology of the veteran's lumbar spine 
disability.  He noted that the veteran claims to have had a 
motor vehicle accident in Korea but there was no mention of 
it at the veteran's retirement physical examination.  He said 
the veteran reported that his neurosurgeons could tell that 
his back injury "must have come from a motor vehicle 
accident many years ago."  The VA examiner indicated that he 
was unaware of any doctor able to determine such a thing.  
The examiner also noted that the veteran was a heavy drinker 
in the past and he said, "Who's to say he did not have 
several falls post-military and injured his back?"  The 
examiner failed to provide a medical opinion and as such 
another examination with a medical nexus opinion is 
necessary.  This is especially so given that the veteran is 
competent to describe injury sustained in a motor vehicle 
accident during service.

Turning to the claim for porphyria cutanea tarda, the Board 
notes that the veteran's SMRs reveal that he was seen for 
recurrent skin rashes on his hands during his period of 
service beginning in March 1970.  The veteran was variously 
diagnosed with tinea manum, dyshidrosis, dermatitis, and 
tinea coporis during service.  (Service connection for tinea 
manum of the hands and ears was granted by way of a January 
1986 rating decision.)  

The veteran was afforded a VA examination in September 2005.  
The examiner reported that she had reviewed the claims file.  
Physical examination revealed skin lesions on the veteran's 
arm, hand, face, and neck.  The examiner was requested to 
provide a diagnosis and determine whether the signs and 
symptoms were separate from the veteran's service-connected 
tinea manum of the hands and ears.  The examiner initially 
diagnosed the veteran with porphyria cutanea tarda.  She 
reported that she could not resolve the issue of whether the 
signs and symptoms were separate from the veteran's service-
connected tinea manum of the hands and ears without resorting 
to mere speculation, but she thereafter concluded that, based 
on her clinical experience and despite her diagnosis of 
porphyria cutanea tarda, the veteran did not currently have 
it.  She said the veteran instead had tinea manum of the 
hands and ears, a chronic skin infection.  The examiner 
failed to address private medical records from J. Fairchild, 
M.D., dated from October 1997 to October 2000, which included 
a diagnosis of porphyria cutanea tarda.  She also failed to 
address VA outpatient treatment reports dated in May 2003, 
which indicate that the veteran had evidence of small 
blisters over the forearms consistent with porphyria cutanea 
tarda.  

As noted above, the VA medical opinion is of little probative 
value as the examiner included porphyria cutanea tarda in the 
summary of diagnoses on the medical form she completed, but 
later, on the same form, indicated that the veteran did not 
in fact have porphyria cutanea tarda.  Consequently, another 
VA examination with a medical nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination to assess his 
lumbar spondylosis.  The examiner is 
requested to provide an opinion as 
to whether the veteran's lumbar 
spondylosis is at least as likely as 
not related to the veteran's 
military service, including 
complaints of back pain in service 
and/or injuries sustained in an in-
service motor vehicle accident.  The 
opinion should be provided even if a 
certain amount of speculation based 
on medical expertise is required.  A 
complete rationale for the opinion, 
as well as a discussion of the 
medical principles involved, should 
be provided.  

2.  The veteran should also be 
scheduled for a VA dermatology 
examination by a physician to 
determine whether he has porphyria 
cutanea tarda, which is related to 
his military service, including 
exposure to herbicides while serving 
in the Republic of Vietnam.  All 
indicated tests and studies should 
be performed, and all clinical 
findings should be reported in 
detail.  A comprehensive clinical 
history should be obtained.  The 
examination report should include 
discussions of the veteran's 
documented medical history, 
including the diagnosis of porphyria 
cutanea tarda contained in both the 
private medical records from Dr. 
Fairchild and in VA outpatient 
treatment reports.  Based on a 
thorough review of the evidence of 
record, the examiner should provide 
an opinion, with complete rationale, 
as to the medical probability that 
the veteran currently has porphyria 
cutanea tarda and, if so, whether it 
is at least as likely as not related 
to the veteran's military service, 
including complaints of skin rashes 
in service and his exposure to 
herbicides in Vietnam.  The opinion 
should be provided even if a certain 
amount of speculation based on 
medical expertise is required.  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the examination 
reports to ensure that they are 
responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, 
take corrective action.

4.  After undertaking any additional 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

